DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to, due to insufficient antecedent basis for the limitation “the cashier station conveyor belt”. For purposes of examination, the limitation has been understood as if to recite, “[[the]] a cashier station conveyor belt”
Appropriate correction is required.

Claim Interpretation
In re Claim 11, the limitation “affixed to said internal chamber” has been interpreted as “affixed to an external portion of said internal chamber”.
 
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) or pre-AIA  35 U.S.C.  §112, sixth paragraph, is invoked.
In re Claim 1, the element “a means for forcing air” has been recited without the structure in support thereof.  Specification paragraph [0028, 0031] describes that the element “a means for forcing air” can be a fan and equivalents thereof.  
Accordingly, Claim 1 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In re Claim 1, the element “an attachment means” has been recited without the structure in support thereof.  Specification paragraph [0035, 0036] describes that the element “an attachment means” can be a one or more hooks, J-hooks, C-hooks, and equivalents thereof.  
Accordingly, Claim 1 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 and 9 are rejected  under 35 U.S.C. §103 as being unpatentable over Long et al (US 6,210,267) in view of Glogger et al (DE 102018104219).
In re Claims 1 – 3, 6 and 9, Long et al discloses a cashier (an employee) station attachment (figs 1 – 2b: (30); col 8, lns 9 – 11) for creating a vertical air curtain (50) between a first person and a second person at a cashier (an employee) station (not shown) (col 2, lns 56 – 63; col 3, ln 52), said attachment comprising: 
a substantially planar body (34) comprising an internal chamber (72) and an open side (col 4, lns 6 – 9) comprising a diffuser (46); 
an attachment means (col 7, lns 42 – 46) affixed to said substantially planar body for attaching said cashier (employee) station attachment to said cashier (employee) station; 
a means (fan (32)) for forcing air into said internal chamber and out said diffuser, such that said air forms an air curtain between said first person and said second person (col 1, ln 63 – col 2, ln 1) when expelled through said diffuser;
a power source (col 3, lns 37 – 43: received via converter (42));
said means for forcing air into said chamber further comprises a fan (32) (col 2, ln 65);
said fan comprises a means of filtering (col 3, ln 45) or purifying air prior to entering said chamber;
said fan operates via an on-off switch (38), a preprogrammed timer, a motion sensor system, a remote control, a computer or smartphone application; and
said diffuser (46) is positioned along the entire length of said planar body (col 2, ln 55 – 58, col 3, lns 63 – 64; col 8, lns 13 – 15)  
Long et al is silent as to whether the attachment is used at a cashier station.
Glogger et al teaches a modular countertop system (figs 1 - 7: (10)) for a cashier, made up of at least two flat elements which can be connected to one another without tools (Abstract), comprising at least a conveyor module (18), a safety module (32), a bad suspension module, and an advertising module (14), via  a coupling hook or a clamping hook [0021], such that modules can be quickly connected/disconnected [0020] to suit the cashier’s needs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Long et al, as taught by Glogger et al, such that the workstation is a cashier’s workstation, and the workstation station attachment a cashier station attachment, for the benefit of providing an air curtain for employees in a retail environment, thereby improving system sales.

Claims 4, 5 and 7, are rejected under 35 U.S.C. §103 as being unpatentable over Long et al (US 6,210,267), in view of Glogger et al (DE 102018104219), and further in view of Zhu et al (CN 111336642).
In re Claims 4, 5 and 7, the proposed system has been discussed, but lacks wherein the cashier station attachment comprises:
a means of filtering air comprises a HEPA filter,
a means of purifying air comprises an ultraviolet sterilizer 
Zhu et al teaches an air curtain generating system (figs 1, 2: (3)) comprising a blowing means (fan (3-4)) and a controller (5);
a filtering means comprising a HEPA filter (3-2) (page 10/11);
a purifying means comprising an ultraviolet sterilizer (3-52); wherein
the fan operates via the controller (5) and a motion sensor system (1); and wherein 
the motion sensor system (1) (infrared thermal imager, infrared pyroelectric sensor, video camera; page 6/11) activates the fan when a customer (”person”) comes within a predefined distance (page 10/11 “detection area”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Zhu et al, such that the cashier station attachment comprises wherein:
the filtering air means comprises a HEPA filter;
the air purifying means comprises an ultraviolet sterilizer; and
the fan operates via a motion sensor system, wherein said motion sensor system activates the fan when a person comes within a predefined distance;  
 for the benefit of a touch-free system operation, and further improved indoor air quality.

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Long et al (US 6,210,267), in view of Glogger et al (DE 102018104219), and further in view of Hofstra et al (US 5,322,476)
In re Claim 8, the proposed system has been discussed, but lacks wherein the cashier station attachment further comprises one or more advertising indicia display. However, such a technique is well known in the art; provided as evidence is Hofstra et al.
Hofstra et al teaches an air curtain generation apparatus (fig 10: (10)) comprising one or more advertising indicia display (col 6, lns 34, 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Hofstra et al such that the cashier station attachment further comprises one or more advertising indicia display, for the benefit of revenue generation for the advertiser.

Claim 10 is rejected under 35 U.S.C §103 as being unpatentable over Long et al (US 6,210,267), in view of Glogger et al (DE 102018104219), and further in view of Kato et al (US 5,984,649).
In re Claim 10, the proposed system has been discussed, but lacks wherein the cashier station attachment is attached to a track adjacent to a cashier station conveyor belt using a pair of J-hooks or C-hooks.  
Kato et al teaches an air curtain apparatus (figs 2, 4) comprising a substantially planar body (housing (1)), wherein said body (1) is attached to a track (annotated, below) adjacent to a substantially planar body (as seen in fig 4) using a pair of hooking engagement portions (one of a plurality shown in fig 2) (col 5, lns 8 – 13).

    PNG
    media_image1.png
    668
    1288
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Kato et al, such that the attachment is attached to a track using a pair of J-hooks or C-hooks, for the benefit of providing a simple engagement that allows for easy mounting/ dismounting when repairs and maintenance are necessary.

Claims 11, 12, 15 and 17, are rejected under 35 U.S.C. §103 as being unpatentable over Long et al (US 6,210,267), in view of Glogger et al (DE 102018104219),  in view of Kato et al (US 5,984,649), in view of Hofstra et al (US 5,322,476).
In re Claims 11, 12, 15 and 17, Long et al discloses a cashier (an employee) station attachment (figs 1 – 3: (30); col 8, lns 9 – 11)  for creating a vertical air curtain (50) between a first person and a second person at a cashier (an employee) station (not shown) (col 2, lns 56 – 63; col 3, ln 52), said attachment comprising: 
a substantially planar body (34) comprising an internal chamber (72) and an open side (col 4, lns 6 – 9) comprising a diffuser (46) with adjustable louvres (col 4, ln 65 – col 5, ln 10) ; 
an attachment means (col 7, lns 42 – 46) affixed to said substantially planar body for attaching said cashier (employee) station attachment to a cashier (employee) station; 
a fan (32) (col 2, ln 65) for forcing air into said internal chamber and out said diffuser, such that said air forms an air curtain between said first person and said second person (col 1, ln 63 – col 2, ln 1) when expelled through said diffuser;
a power source (col 3, lns 37 – 43: received via converter (42)); wherein
said fan comprises a means of filtering (col 3, ln 45) or purifying air prior to entering said chamber;
said fan operates via an on-off switch (38), a preprogrammed timer, a motion sensor system, a remote control, a computer or smartphone application;
said diffuser (46) is positioned along the entire length of said planar body (col 2, ln 55 – 58, col 3, lns 63 – 64; col 8, lns 13 – 15); 
said fan comprises a means of filtering (col 3, ln 45) or purifying air prior to entering said chamber; wherein
said fan operates via an on-off switch (38), a preprogrammed timer, a motion sensor system, a remote control, a computer or smartphone application; and wherein
said diffuser (46) is positioned along the entire length of said planar body (col 2, ln 55 – 58, col 3, lns 63 – 64; col 8, lns 13 – 15).  
Long et al is silent as to whether the attachment is used at a cashier station.
Glogger et al teaches a modular countertop system (figs 1 - 7: (10)) for a cashier, made up of at least two flat elements which can be connected to one another without tools (Abstract), comprising at least a conveyor module (18), a safety module (32), a bad suspension module, and an advertising module (14), via  a coupling hook or a clamping hook [0021], such that modules can be quickly connected/disconnected [0020] to suit the cashier’s needs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Long et al, as taught by Glogger et al, such that the workstation is a cashier’s workstation, and the workstation station attachment a cashier station attachment, for the benefit of providing an air curtain for employees in a retail environment, thereby improving system sales
Long et al lacks wherein 
said attachment means comprises a pair of J-hooks or C-hooks affixed to said substantially planar body for attaching said cashier (employee) station attachment to a track adjacent to [[the]] a cashier (employee) station conveyor belt; and 
one or more advertising indicia display affixed to an external portion of said internal chamber.
Long et al lacks wherein the workstation is a cashier workstation.
Glogger et al teaches a modular countertop system (figs 1 - 7: (10)) for a cashier, made up of at least two flat elements which can be connected to one another without tools (Abstract), comprising at least a conveyor module (18), a safety module (32), a bad suspension module, and an advertising module (14), via  a coupling hook or a clamping hook [0021], such that modules can be quickly connected/disconnected [0020] to suit the cashier’s needs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Long et al, as taught by Glogger et al, such that the workstation is a cashier’s workstation, and the workstation station attachment a cashier station attachment, for the benefit of providing an air curtain for employees in a retail environment, thereby improving system sales
Kato et al teaches an air curtain apparatus (figs 2, 4) comprising:
a substantially planar body (housing (1)), wherein said substantially planar body comprises
an attachment means comprising a pair of C-hooks (one of a plurality shown in annotated fig 2, above) (col 5, lns 8 – 13) affixed to said substantially planar body (1) for attaching said cashier (employee) station attachment to a track (fig 4, annotated above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Kato et al, such that the attachment is attached to a track using a pair of J-hooks or C-hooks, for the benefit of providing a simple engagement that allows for easy mounting/ dismounting when repairs and maintenance are necessary.

Claims 13, 14 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Long et al (US 6,210,267), in view of Glogger et al (DE 102018104219),  in view of Kato et al (US 5,984,649), in view of Hofstra et al (US 5,322,476), and further in view of Zhu et al (CN 111336642).
In re Claims 13, 14 and 16, the proposed system has been discussed, but lacks wherein the cashier station attachment comprises wherein:
said means of filtering air comprises a HEPA filter;  
said means of purifying air comprises an ultraviolet sterilizer;  
said fan operates via an on-off switch, a preprogrammed timer, a motion sensor system, a remote control, a computer or smartphone application; and  
said fan operates via a motion sensor system, wherein said motion sensor system activates the fan when a customer comes within a predefined distance of said cashier station.  
Zhu et al teaches an air curtain generating system (figs 1, 2: (3)) comprising a blowing means (fan (3-4)), a controller (5), and;
a filtering means comprising a HEPA filter (3-2) (page 10/11);
a purifying means comprising an ultraviolet sterilizer (3-52); wherein
the fan operates via the controller (5) and a motion sensor system (1); and wherein 
the motion sensor system (1) (infrared thermal imager, infrared pyroelectric sensor, video camera; page 6/11) activates the fan when a customer (”person”) comes within a predefined distance (page 10/11 “detection area”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Zhu et al, such that the cashier station attachment comprises wherein:
the filtering air means comprises a HEPA filter;
the air purifying means comprises an ultraviolet sterilizer; and wherein
a motion sensor system activates the fan when a person comes within a predefined distance;  
 for the benefit of a touch-free system operation, and further improved indoor air quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Pucciani (US 2010/0120350) who discloses an air “sheet” or “knife” [0002] 
As shown in FIG. 1, the air curtains 44A and 44B exiting the respective discharge slots 42A and 42B of each of the air knives 14A and 14B, may be directed towards the applications 48 and 50; the applications 48 and 50 may be transported through the system 10 along a conveyor belt 52 [0027]
As shown in FIGS. 2-4, the air knife 14 includes a main body 60 which may have an axial length 61 (e.g., in the axial direction 73). By way of example only, the axial length 61 of the main body may be between approximately 0.5 feet to 4 feet (e.g., 0.5, 1.0, 1.5, 2.0, 2.5, 3.0, 3.5, or 4.0 feet). [0031].

    PNG
    media_image2.png
    462
    698
    media_image2.png
    Greyscale

An example of such pertinent prior art includes Dosmar (US 2,500,606) who discloses an air ventilating apparatus in which the air is blown in a curtain like manner, whereby to provide an even flow about the person or within a window opening to control the air entering the same and thus not be directed in full blast upon the body of a person within the room.  Fans driven therefrom have a plurality of outlets to which a flexible air hose can be connected to deliver air to any one or a plurality of nozzle devices such that when located on a sill of an open window, outside air tending to enter the room will be stabilized by the vertical curtain of air being forced upwardly from the sill such that air entering the room will be directed vertically upwardly and not directly upon a person within the room.

    PNG
    media_image3.png
    118
    559
    media_image3.png
    Greyscale

An example of such pertinent prior art includes Guangzhou Angel Biosafety (DE202018105672) who discloses a workstation comprising a means for creating a vertical air curtain between a first person and a second person, said means for creating an air curtain comprising:
a substantially planar body (4) comprising an internal chamber (apparent) and an open side (51/52) comprising a diffuser; 
a fan (2) module for forcing air into said internal chamber and out said diffuser, such that 
said air forms an air curtain between said first person and said second person when expelled through said diffuser; and 
a sterilizing and filtering module (3)

    PNG
    media_image4.png
    514
    1240
    media_image4.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762